Citation Nr: 1746878	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  12-11 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for residuals of left shoulder injury, with pinched nerve and associated pain in the neck, hand, and arm.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral ankle disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a disability manifested by bilateral heel pain.

4.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.


REPRESENTATION

Appellant represented by:	Catherine H. Cornell, Esq.

ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1986 to August 1989 and from November 1990 to May 1991 with additional periods of service in the Naval Reserve from August 1989 to August 2000.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO) (regarding residuals of a left shoulder injury, a bilateral ankle disability, and a disability manifested by bilateral heel pain), and an October 2015 rating decision by the Sioux Falls, South Dakota RO (regarding headaches).

While the RO reopened the claims and decided them on the merits, the Board must make its own determination as to whether new and material evidence to reopen the claims was received, in order to establish its jurisdiction to review de novo the merits of previously denied claims.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The claims of service connection (on de novo review) are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  A May 2006 Board decision denied the Veteran service connection for residuals of a left shoulder injury, finding essentially that any current left shoulder disability  was not shown to be related to service/injury therein.


2.  Evidence received since the May 2006 Board decision suggests a current left shoulder disability may be due to injury in service; relates to an unestablished fact necessary to substantiate the claim of service connection for residuals of a left shoulder injury; and raises a reasonable possibility of substantiating such claim.

3.  A May 2006 Board decision denied the Veteran service connection for a bilateral ankle disability, essentially on the basis that such disability was not manifested in, or shown to be related to, his service.

4.  Evidence received since the May 2006 Board decision suggests that a bilateral ankle disability may have been incurred in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a bilateral ankle disability; and raises a reasonable possibility of substantiating such claim.

5.  A May 2006 Board decision denied the Veteran service connection for a disability manifested by bilateral heel pain, finding that any such disability was not shown to be related to his service.

6.  Evidence received since the May 2006 Board decision suggests that a disability manifested by bilateral heel pain may have been incurred in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a disability manifested by bilateral heel pain; and raises a reasonable possibility of substantiating such claim.

7.  A March 2002 rating decision denied the Veteran service connection for headaches, finding that such disability was not manifested in, or shown to be related to, his service. 

8.  Evidence received since the March 2002 rating decision suggests that the Veteran's headaches may have been incurred in service; relates to an unestablished fact necessary to substantiate the claim of service connection for headaches; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for residuals of a left shoulder injury may be reopened.  38 U.S.C.A. 
§§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received, and the claim of service connection for a bilateral ankle disability may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  New and material evidence has been received, and the claim of service connection for a disability manifested by bilateral heel pain may be reopened.  
38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).

4.  New and material evidence has been received, and the claim of service connection for headaches may be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims to reopen.  However, inasmuch as this decision reopens the claims of service connection, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

An unappealed Board decision is final based on the evidence of record at the time, but the claim may be reopened and reconsidered if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7104.

New and material evidence is defined by regulation.  New evidence means evidence not previously submitted to agency decision-makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of establishing the claim.  See 38 C.F.R. § 3.156(a).

The Court has held that the phrase 'raises a reasonable possibility of establishing the claim' must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A May 2006 Board decision denied service connection for residuals of a left shoulder injury, a bilateral ankle disability and a disability manifested by bilateral heel pain, essentially on the basis that such disabilities were not shown to be related to (incurred in or aggravated by) the Veteran's service.  The May 2006 Board decision is final.  See 38 U.S.C.A. § 7104.

Regarding the residuals of a left shoulder injury, evidence received since the May 2006 Board decision includes a June 2015 private treatment record that notes a diagnosis of left shoulder impingement syndrome.  The physician opines it is more likely than not that the condition was developed as a result of a 1999 injury during active duty for training (ACDUTRA). 
Regarding bilateral ankle and heel pain disabilities, evidence received since the May 2006 Board decision includes May 2013 "buddy statements" that note the Veteran sustained heel and ankle injuries during training in California in 1987.  An October 2015 private treatment record notes a diagnosis of right ankle osteoarthritis.  The physician opined that it is as likely as not that degenerative joint disease and limited motion are a result of a right ankle fracture sustained in service.  On May 2017 VA examination it was noted that a September 2014 MRI showed that the Veteran had right ankle tenosynovitis.

Regarding headaches, evidence received since the March 2002 rating decision includes a June 2015 private treatment record that notes a diagnosis of migraine headaches.  The physician opined that the Veteran's headaches are secondary to his posttraumatic stress disorder (PTSD) and his military service. 

As service connection for the claimed disabilities was previously denied on the basis that there was no evidence that they were incurred in or aggravated by service, for evidence to be new and material in the matters, it would have to be evidence not previously of record that tends to show that the Veteran's disabilities were incurred or aggravated in service.  The aforementioned evidence is to the effect that his left shoulder disability, bilateral ankle disability, and bilateral heel pain were incurred in service.  The evidence also indicates that the Veteran's headaches may be secondary to a service-connected disability.  For purposes of reopening, this evidence is deemed credible.  It relates to unestablished facts necessary to substantiate the claims of service connection for the above disabilities, and raises a reasonable possibility of substantiating those claims (particularly in light of the low threshold standard for reopening endorsed by the Court in Shade, supra).  Therefore, the additional evidence received is both new and material, and the claims of service connection for residuals of a left shoulder injury, bilateral ankle disability, a disability manifested by bilateral heel pain, and headaches, may be reopened.  38 U.S.C.A. § 5108.  De novo consideration of the claims is discussed in the remand below. 



ORDER

The appeal to reopen a claim of service connection for residuals of left shoulder injury is granted.

The appeal to reopen a claim of service connection for a bilateral ankle disability is granted.

The appeal to reopen a claim of service connection for a disability manifested by bilateral heel pain is granted.

The appeal to reopen a claim of service connection for a headache disability is granted.


REMAND

Further development is necessary for proper de novo consideration of the reopened claims.  Specifically, there are conflicting medical opinions in the record regarding the etiology of the disabilities at issue; a private provider has related all of the disabilities to the Veteran's service/injuries therein.  VA providers have opined that the disabilities are all unrelated to the Veteran's service, but do not fully and adequately address all theories of entitlement raised.  A remand for a medical advisory opinion that reconciles the conflicting opinions and includes adequate explanation of rationale is necessary.  

The Board notes that certain presumptive provisions (38 C.F.R. §§ 3.307, 3.309 for presumption of service incurrence; 38 C.F.R. § 3.306 for presumption of aggravation, and 38 C.F.R. § 3.304(b) and 38 U.S.C.A. §§ 1111, for presumption of soundness) do not apply when the qualifying period of service was ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Here, the October 2015 private physician's opinion attributes a left shoulder disability to a 1999 injury during ACDUTRA.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should:

(a) Ask the Veteran to identify the specific environmental hazards to which he allegedly was exposed while serving in the Persian Gulf, describing where, when, and the manner in which the exposures occurred. The AOJ should arrange for any development necessary, and make findings of fact identifying the nature of the environmental exposures acknowledged to have occurred.   

(b) Ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for the disabilities at issue, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  

The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified.  If any requested records are unavailable, the reason must be explained for the record, and the Veteran must be so notified.  The AOJ should also secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for such disabilities since April 2015.

2.  The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine the nature and likely etiology of any left shoulder, left or right ankle disability, and left or right heel disability manifested by pain found.  The Veteran's record must be reviewed by the examiner in conjunction with this examination, and any tests or studies deemed necessary must be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left shoulder, left or right ankle disability and left or right heel disability found (or shown by the record during the pendency of the instant claim). 

(b) Regarding each right and left ankle disability diagnosed, is it at least as likely as not (i.e., a 50% or better probability) that such is related to his service (to include as due to the 1987 injuries sustained on a field exercise)?  If not, please identify the etiology considered more likely.

(c) Please identify the likely etiology for each left shoulder disability entity diagnosed.  Specifically, was a chronic left shoulder disability incurred or aggravated as a result of an injury during a period of ACDUTRA (in 1999) 

(d) If a left shoulder disability diagnosed is determined to be unrelated to service, please identify the etiology for such disability considered more likely, and explain why that is so.

(e) Does the Veteran have a diagnosis of tenosynovitis of either foot?  If so, is it at least as likely as not (i.e., a 50% or better probability) that such is related to his service (to include as due to the 1987 injury sustained during a field exercise)?  If not, please identify the etiology considered more likely.

The examiner must explain the rationale for all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  The AOJ should also arrange for a neurological examination of the Veteran to determine the nature and likely etiology of his claimed headache disability, and in particular whether or not it was caused or aggravated by his service-connected PTSD or is due to environmental exposures in service.  The Veteran's claims file (and in particular the AOJ findings regarding the nature of the Veteran's environmental exposures in service) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Are the Veteran's headaches a separate and distinct disability entity, or are they a manifestation of his service-connected PTSD?  If they are a separate disability entity, please identify it by diagnosis. 

(b) If the headaches are a separate disability entity please identify the most likely etiology for such disability.  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred or aggravated in service, in particular as due to environmental exposures in Persian Gulf service acknowledged by VA (per AOJ findings)?

(c) If the headaches are deemed to be unrelated to service, were they was caused or by the Veteran's service-connected PTSD.

The examiner should include rationale will all opinions.

4.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the remaining claims (de novo).  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


